DETAILED ACTION

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action in the parent Applications.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,929,864 B2 (Booth et al.) in view of one or both of Falk et al. (U.S. Patent App. No. 2015/0143545 A1) and/or Klasen et al. (U.S. Patent App. No. 2012/0124385 A1).
Booth et al. claims a system comprising a body, a substrate, and a plurality of magnetic particles dispersed in the substrate (claim 1) and a non-volatile memory, wherein the substrate and the non-volatile memory are mounted to the body (ibid), the contains data corresponding to a magnetic field generated by the magnetic particles (ibid).
Booth et al. fails to explicitly claim the particle size and/or the body being mounted to a toner cartridge.  While this latter limitation is an intended use limitation that is not really germane to the determination of patentability of the claimed product, the Examiner has given it some patentable weight to further prosecution.
Regarding the particle size limitation, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the particle size of the magnetic particles through routine experimentation, especially given the teachings in the parent application regarding the known use of such particles for security/authencation applications.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the intended use of using the authentication method on a toner cartridge, Falk et al. discloses that it is known in the art to use PUF authentication technology to ensure the authentication of toner cartridges, including embodiments wherein they are all integrated onto the device to be Paragraphs 0001 – 0007, 0015 and 0020).  Similarly, Klasen et al. also disclose that it is known to use PUF for authentication of toner cartridges (Paragraphs 0008 and 0033).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Booth et al. to utilize the claimed particle sizes and to use the authentication method on toner cartridges as taught by the knowledge in the art and Falk et al. and/or Klasen et al., as optimization of particle sizes is well within the knowledge of a skilled artisan and the use of PUFs for authentication of toner cartridges is a well-established means to ensure their authentication to end users.
Regarding claim 2, Booth et al. disclose substrates meeting the claimed limitations (claim 9).
Regarding claim 3, the type of data stored in the non-volatile memory is not germane to the determination of patentability of the claimed product as the type of data is an intended use limitation and not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the memory can clearly store any type of data.
Regarding claim 4, optimization of particle dimensions is within the knowledge of one of ordinary skill in the art.  See also art previously cited in the parent Application teaching that ‘flake-like’ particles meeting the claimed limitations are ubiquitous in the security/authentication art.
Regarding claims 5 and 6, both of these are conventional magnetic materials and have been demonstrated in the prior art of record to be within the knowledge of a person of ordinary skill in the art. Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, NdFeB, SmCo, etc. are all known functional equivalents in the field of hard magnetic particle materials used in a wide variety of magnetic applications, including magnetic security/authentication as illustrated by the prior art applied in the parent Application.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 7 and 8, these limitations are intended use limitations based on what device is seeking to be authenticated/protected. These limitations are also met per the claimed invention (claim 8).

Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 10,566,296 B2 (Cannon et al.) in view of one or both of Falk et al. (U.S. Patent App. No. 2015/0143545 A1) and/or Klasen et al. (U.S. Patent App. No. 2012/0124385 A1).
Cannon et al. claims a system comprising a body, a substrate, and a plurality of magnetic particles dispersed in the substrate (claim 1) and a non-volatile memory, wherein the substrate and the non-volatile memory are mounted to the body (ibid), the contains data corresponding to a magnetic field generated by the magnetic particles (ibid), wherein the particles are of a size greater than 25 microns (claim 4).
Cannon et al. fails to claim the body being mounted to a toner cartridge, instead claiming it as part of a bank card.  While this limitation is an intended use limitation that is not really germane to the determination of patentability of the claimed product, the Examiner has given it some patentable weight to further prosecution.
Regarding the intended use of using the authentication method on a toner cartridge, Falk et al. discloses that it is known in the art to use PUF authentication technology to ensure the authentication of toner cartridges, including embodiments wherein they are all integrated onto the device to be authenticated (Paragraphs 0001 – 0007, 0015 and 0020).  Similarly, Klasen et al. also disclose that it is known to use PUF for authentication of toner cartridges (Paragraphs 0008 and 0033).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Cannon et al. to utilize the claimed particle sizes and to use the authentication method on toner cartridges as taught by the knowledge in the art and Falk et al. and/or Klasen et al., as optimization of particle sizes is well within the knowledge of a skilled artisan and the use of PUFs for authentication of toner cartridges is a well-established means to ensure their authentication to end users.
from opaque, transparent and translucent) is within the knowledge of a person of ordinary skill in the art depending on the desired aesthetic appearance of the substrate.
Regarding claim 3, the type of data stored in the non-volatile memory is not germane to the determination of patentability of the claimed product as the type of data is an intended use limitation and not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the memory can clearly store any type of data.
Regarding claim 4, optimization of particle dimensions is within the knowledge of one of ordinary skill in the art.  See also art previously cited in the parent Application teaching that ‘flake-like’ particles meeting the claimed limitations are ubiquitous in the security/authentication art.
Regarding claims 5 and 6, Cannon et al. disclose the claimed limitations (claims 2 and 3).
Regarding claims 7 and 8, these limitations are intended use limitations based on what device is seeking to be authenticated/protected.  The prior art relied upon in the parent application clearly indicate that authentication/security on rotating objects is within the knowledge of a person of ordinary skill in the art.


Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 9,917,699 B2 (Booth et al.) in view of one or both of Falk et al. (U.S. Patent App. No. 2015/0143545 A1) and/or Klasen et al. (U.S. Patent App. No. 2012/0124385 A1).
Regarding claims 1 and 3, Booth et al. claims a system comprising a body, a substrate, and a plurality of magnetic particles dispersed in the substrate (claims 1 and 4) and a non-volatile memory, ibid), the contains image data corresponding to the particles (ibid), wherein the particles are of a size greater than 25 microns (claim 5).
Booth et al. fails to claim the body being mounted to a toner cartridge.  While this limitation is an intended use limitation that is not really germane to the determination of patentability of the claimed product, the Examiner has given it some patentable weight to further prosecution.
Regarding the intended use of using the authentication method on a toner cartridge, Falk et al. discloses that it is known in the art to use PUF authentication technology to ensure the authentication of toner cartridges, including embodiments wherein they are all integrated onto the device to be authenticated (Paragraphs 0001 – 0007, 0015 and 0020).  Similarly, Klasen et al. also disclose that it is known to use PUF for authentication of toner cartridges (Paragraphs 0008 and 0033).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Booth et al. to utilize the claimed particle sizes and to use the authentication method on toner cartridges as taught by the knowledge in the art and Falk et al. and/or Klasen et al., as optimization of particle sizes is well within the knowledge of a skilled artisan and the use of PUFs for authentication of toner cartridges is a well-established means to ensure their authentication to end users.
Regarding the requirement that the data stored in the non-volatile memory is a magnetic field generated by the magnetic particles, the type of data stored in the non-volatile memory is not germane to the determination of patentability of the claimed product as the type of data is an intended use limitation and not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the memory can clearly store any type of data.
Regarding claim 2, Booth et al. discloses the claimed substrates (claim 1).

Regarding claims 5 and 6, both of these are conventional magnetic materials and have been demonstrated in the prior art of record to be within the knowledge of a person of ordinary skill in the art. Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, NdFeB, SmCo, etc. are all known functional equivalents in the field of hard magnetic particle materials used in a wide variety of magnetic applications, including magnetic security/authentication as illustrated by the prior art applied in the parent Application.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 7 and 8, these limitations are intended use limitations based on what device is seeking to be authenticated/protected.  The prior art relied upon in the parent application clearly indicate that authentication/security on rotating objects is within the knowledge of a person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schepers et al. (U.S. Patent App. No. 2011/0099117 A1) in view of Phillips et al. (U.S. Patent App. No. 2002/0160194 A1) and one or both of Falk et al. (U.S. Patent App. No. 2015/0143545 A1) and/or Klasen et al. (U.S. Patent App. No. 2012/0124385 A1).
The Examiner notes that this is basically the same rejection as in the parent Application with the addition of the additional Falk et al. and Klasen et al. art.
Regarding claim 1, Schepers et al. disclose a system comprising a body (Figures 1 and 2; sensor IC), a substrate (element 102), a plurality of magnetic particles dispersed in the substrate (Paragraphs 0013, 0039, 0040, noting the teaching that one can utilize electromagnetic sensors to read the PUF pattern, which requires that the PUF pattern be formed of magnetic particles), the plurality having an average particle diameter; and a non-volatile memory (Paragraph 0049), wherein the substrate and the non-volatile memory are mounted to the body (Figure 2), and the non-volatile memory “contains data corresponding to a magnetic field generated by the magnetic particles” (this is an intended use limitation, but Schepers et al. teach that the non-volatile memory holds the PUF pattern information in Paragraph 0049).
Schepers et al. fail to disclose magnetic particles for security purposes meeting the claimed average diameter limitations, nor the use of the PUF on a toner cartridge.
However, Phillips et al. teach magnetic pigments for use in security documents (Paragraphs 0001 – 0004) wherein the magnetic pigments have both color-changing properties and dimensions meeting the claimed limitations.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Schepers et al. to utilize the magnetic pigments as taught by Phillips et al., since these pigments not only provide pigments that are magnetic for use in anti-counterfeiting security applications, but also provide pigment particles that are color-changing for added security.
Regarding the intended use of using the authentication method on a toner cartridge, Falk et al. discloses that it is known in the art to use PUF authentication technology to ensure the authentication of toner cartridges, including embodiments wherein they are all integrated onto the device to be authenticated (Paragraphs 0001 – 0007, 0015 and 0020).  Similarly, Klasen et al. also disclose that it is known to use PUF for authentication of toner cartridges (Paragraphs 0008 and 0033).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Schepers et al. in view of Phillips et al. to use the authentication method on toner cartridges as taught by Falk et al. and/or Klasen et al., as the use of PUFs for authentication of toner cartridges is a well-established means to ensure their authentication to end users.
Regarding claim 2, a person of ordinary skill in the art would have been well versed on whether to form the ‘substrate’ opaque or transparent, depending on whether they wanted to take advantage of the color-changing aspect of the Phillips et al. magnetic particles or, per the teachings in Schepers et al., whether they wanted a hidden/passive security feature (Paragraph 0050).  The Examiner also notes that the color-changing pigments could still be utilized to change the opaque color from one opaque color to another.
Regarding claim 3, Schepers et al. teaches that the non-volatile memory contains the data corresponding to the PUF pattern for identification purposes, thereby meeting the claimed limitation when using a magnetic PUF pattern (Paragraph 0049).  Furthermore, the type of data stored in the non-volatile memory is not germane to the determination of patentability of the claimed product as the type of data is an intended use limitation and not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the memory can clearly store any type of data.
Regarding claims 4 - 6, Phillips et al. disclose magnetic particles/flakes meeting the claimed limitations (Abstract; Paragraphs 0063 and 0110; and Examples).
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the IC can be mounted on or in almost any type of structure to provide security protection, from rotating objects like gears to computer circuits, motors, etc.
	
Claims 1 - 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schepers et al. in view of Phillips et al. and one or both of Falk et al. and/or Klasen et al. as applied above, and further in view of Jabado et al. (U.S. Patent No. 8,846,216 B2).
Schepers et al., Phillips et al., Falk et al. and Klasen et al. are relied upon as described above.
Regarding claims 1 - 6, while the Examiner maintains that Schepers et al. in view of Phillips et al. and one or both of Falk et al. and/or Klasen et al. renders obvious the claimed limitations, the Examiner acknowledges that Schepers et al. fails to explicitly disclose using magnetic particles for the security feature.
However, Jabado et al. teach a similar concept as Schepers et al., in that they apply a magnetic pattern using magnetic particles in one location and, in a separate location, have a ‘key’ for decoding the magnetic pattern (see entire disclosure, especially noting claim 7).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Schepers et al. in view of Phillips et al. to utilize the magnetic particles of Phillips et al. in a similar manner as taught by Jabado et al. – namely that the magnetic pattern is the security information and that the ‘code’ to de-encrypt the security information is stored in the non-volatile memory.
objects that rotate about an axis) that a person of ordinary skill in the art would readily appreciate that a security application on one would be equally applicable as a security application on another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 30, 2021